DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both “flow control method” and “receiving method” in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  The claim includes duplicated limitations that are assumed to be in error.
The duplicated recitations are:
“12wherein the control circuit: a) provides the electric 13energy necessary to operate the each of the one or 14more containment vessels; and, b) controls the level 15of the water subsequently treated by the water STT 16process contained in the cup structure”;

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “the applicant prefers that the following design requirements be met” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or optional.  See MPEP § 2173.05(d).
The term "a pH of roughly 7" in claim 3 is a relative term which renders the claim indefinite.  The term "roughly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Page 24 of the specification attempts to define the term “roughly”; however, the definition includes the phrase: “not significantly different” without further defining the term “significantly”.
Regarding claims 17 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-19 depend from claim 3 and claims 18 and 19 depend from claim 17; therefore inherit the deficiencies from the claims they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reidy (U.S. Pat. 5,203,989).
Regarding claim 1, Reidy discloses a water recovery, storage, treatment and discharge apparatus that during the normal water-dispensing usage of the device, performs the following steps:
a water storage, treatment and 5a transport process (hereinafter water STT process), 6and a discharge process;
7wherein the water recovery process:
a) converts water 8contained in a gas phase in the atmosphere into 9water in a liquid phase (abstract: lines 1-3 and 6-7);
b) initially treats the 10converted liquid phase water to remove 11microorganisms and other chemical contaminations (col. 5, lines 17-21); 12and
c) transports the initially treated liquid phase 13water to the water STT process (col. 5, lines 25-28);
14wherein the water STT process:

e) subsequently treats the 17stored water with a final treatment to remove 18microorganisms and other chemical contaminations (col. 5, lines 25-30); 19and,
f) transports the treated stored water to the 20discharge process (col. 5, lines 35-41);
21wherein the discharge process:
g) receives the water 22from the water STT process after the final 23treatment (col. 5, lines 35-41); and,
h) controls the discharge of the water received from the water STT process (col. 5, lines 47-51).
Regarding claim 2, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 1 is incorporated as an accessory to a domestic article (col. 4, lines 39-40: “a cabinet 12”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidy as applied to claim 2 above, and further in view of Bosko (U.S. Pat. 6,423,212) and Dulberg, et al. (“Dulberg”) (U.S. Pub. 2019/0154350).
Regarding claim 3, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 2 is a piece of furniture (col. 4, lines 39-40: “a cabinet 12”) and it operates at normal (ambient) pressure and temperature conditions.
Reidy is silent in regards to the pH level of the water recovered by the water recovery process.  Bosko teaches that allowing gasses to freely escape out of stored water at atmospheric pressure allows the stored water to return to normal pH level (7.0).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to allow the water to off-gas to atmosphere so it is at a normal pH level and thereafter maintained in a non-aggressive state.  (col. 3, lines 34-38)
Reidy discloses a blower (40) and compressor (47) but is silent in regards to the operating noise level.  Dulberg discloses that using off-the-shelf blower and compressor in a gas-to-water extraction device can create a system noise level of less than 55 dBA.  Therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select components that reduce the noise level to less than 55 dBA, such as 40 dBA, to ensure a pleasant user experience.  (Dulberg: ¶ [0144])
Regarding claim 4, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 3, wherein the water recovery process condenses water 19contained in the air from a gas phase into a liquid 20phase (col. 2, lines 31-36; 21wherein the water recovery process initially treats the 22condensed water to remove microorganisms and other  chemical contaminations (col. 5, lines 17-21); 28wherein the water recovery process transports the initially treated water to the water STT process (col. 5, lines 25-28).
Regarding claim 5, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 4, wherein the water STT process receives the water 5initially 
Regarding claim 6, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 5, wherein the discharge process receives the water 16subsequently treated by the water STT process (col. 5, lines 35-41); 17wherein the discharge process transports the received 18water subsequently treated by the water STT process 19for final discharge (col. 5, lines 47-51); 20wherein the discharge process discharges the water 21subsequently treated by the water STT process (through spigot 69 or removable container 48).
Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidy, Bosko and Dulberg as applied to claim 6 above, and further in view of Hansen (U.S. Pat. 6,378,546).
Regarding claim 7, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 6, wherein the water recovery process comprises a collection method, and a first treatment method;
4wherein the collection method is the physical process 5of the water recovery process that condenses gas 6phase water contained in the atmosphere into liquid 7phase water (abstract: lines 1-3 and 6-7);
8wherein the liquid phase water collected by the 9collection method is transported to the first 10treatment method (col. 5, lines 25-28);

Reidy is silent in regards to a 3first backflow prevention method, 15wherein the first backflow prevention method controls 16the flow of the water initially treated by the water 17recovery process into the water STT process.
Hansen discloses a water storage apparatus with backflow prevention controls (check valves 21) and teaches that it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include check valves to prevent water from flowing backwards. (col. 3, lines 62-67)
Regarding claim 8, Reidy as modified by Hansen discloses that during the normal usage of water-dispensing, the method of usage from claim 7, wherein the water STT process comprises a storage method, a second treatment method, a second backflow prevention method, and a transport method;
wherein the storage method (performed by tank 53) maintains a reserve of water initially treated by the water recovery process;
wherein the storage method holds the water reserve in anticipation of future consumption; wherein the second treatment method (col. 5, lines 25-30) is the subsequent process that treats the water stored by the storage method to remove microorganisms and other chemical contaminations;
wherein the second treatment method treats the water released by the storage method for transport to the discharge process (col. 5, lines 25-30);

Reidy is silent in regards to a second backflow prevention method which controls the flow of the water subsequently treated by the water STT process into the discharge process; however, Hansen discloses a water storage apparatus with backflow prevention controls (check valves 21) and teaches that it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include check valves to prevent water from flowing backwards. (col. 3, lines 62-67)
Regarding claim 9, Reidy as modified by Hansen, discloses that during the normal usage of water-dispensing, the method of usage from claim 8, wherein the discharge process comprises a flow control method (col. 5, line 37: diverting valve 65) and a receiving method (col. 5, lines 35-47); wherein the flow control method receives the water subsequently treated by the water STT process from the water STT process; wherein the flow control method transports the received water to the receiving method; wherein the receiving method is the process that transports the water discharged from the discharge process to its final location (such as removable container 48, through common fitting 67 which would be used to connect to other exterior containers or tanks, or through spigot 69).
Regarding claim 10, Reidy discloses that during the normal usage of water-dispensing, the method of usage from claim 9, wherein 5the condensed water is processed by the first treatment 6method immediately after the collection method is 7completed (col. 5, lines 17-21).
Regarding claim 11, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 10, wherein 9the first backflow prevention method, as modified 
Regarding claim 12, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 11, wherein the second treatment method immediately treats 14the water as the water is released from the storage 15method (col. 5, lines 25-30); 16wherein, the second backflow prevention method, as modified by Hansen, prevents 17water from the discharge process from flowing back 18into the water STT process; 19wherein the transport method (pump 57) generates a pressure 20differential used to transport the water 21subsequently treated by the water STT process 22through the storage method, the second treatment 23method, and the second backflow prevention method processes.
Regarding claim 13, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 12, wherein the flow control method (col. 5, line 37: diverting valve 65) controls the overall flow of the received water into the discharge process; wherein the flow control method controls the flow of the water discharged by the discharge process.
Regarding claim 14, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 13, wherein the flow control method further comprises a 9master flow control method and one or more flow 10discharge control methods;
11wherein the master flow control method (performed by diverting valve 65) is the process 12within the discharge process that enables and 13disables the flow of the water subsequently treated 14by the water STT process into the discharge process;
15wherein each flow discharge control method (spigot 69 or common fitting 67 which would be used to connect to other exterior containers or tanks) selected 16from the one or more flow discharge control methods 17is associated with an element of the receiving 18method;

22wherein each selected flow discharge control method 23limits the flow of the one or more flow discharge control methods into the receiving method such that 33the discharged water subsequently treated by the water STT process is fully contained within the 3associated receiving method. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidy, Bosko, Dulberg and Hansen as applied to claim 14 above, and further in view of Anderson, et al. (“Anderson”) (U.S. Pub. 2006/0059922).
Regarding claim 15, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 14, wherein one of the receiving methods (67) is accessible from the exterior of 6the domestic article housing the water-dispensing method.   Reidy does not specify if the other receiving methods (spigot 69) is accessible from the exterior of the cabinet.
Anderson discloses a similar apparatus with a nozzle (23a) accessible from an exterior of the device.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Anderson’s teaching of exterior accessible nozzles for Reidy’s spigot (69) to facilitate dispensing the water into a user’s beverage container.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidy, Bosko, Dulberg, Hansen and Anderson as applied to claim 15 above, and further in view of Tuggle, et al. (“Tuggle”) (U.S. Pub. 2016/0029823).
Regarding claim 16, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 15, wherein the receiving method is selected from the group 9consisting of one or more discharge nozzles and one 10or more containment vessels;
17wherein each of the one or more discharge nozzles, as modified by Anderson, above, is 18associated with a flow discharge control method 19selected from the one or more flow discharge control 20methods;
34wherein each of the one or more containment vessels is a nozzle, as modified by Anderson, above, that discharges the water subsequently 3treated by the water STT process directly into the 4selected containment vessel;
5wherein each of the one or more containment vessels is 6associated with a flow discharge control method 7selected from the one or more flow discharge control 8methods.
The combination is silent regarding that21The  each of the one or more containment vessels is 22a cup that receives the water subsequently treated by the water STT process; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a cup with nozzles (23a), as modified by Anderson, above, to be able to drink the dispensed water easily.
The combination is silent in regards to 11 one or more discharge nozzles is a 12bite that inserts into a mouth; 13wherein each of the one or more discharge nozzles is a 14nozzle that discharges the water subsequently 15treated by the water STT process directly into the 16mouth for consumption.
Tuggle discloses a water dispensing device with a discharge nozzle that is a bite (118).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidy, Bosko, Dulberg, Hansen, Anderson and Tuggle as applied to claim 16 above, and further in view of Shaffer (U.S. Pat. 9,016,333).
Regarding claim 17, Reidy, discloses that during the normal usage of water-dispensing, the method of usage from claim 15, 12an electric control circuit (Reidy: Fig. 6) and that the cup contains the water 14subsequently treated by the water STT process after 15it is discharged from the discharge process in 20anticipation of consumption; wherein the control circuit: a) provides the electric 22energy necessary to operate each of the one or more containment vessels and dispensed into a cup; and, b) controls the level of 35the water subsequently treated by the water STT process contained in the container (col. 5, lines 48-51)
Reidy does not disclose wherein each of the one or more containment vessels11 comprises a pedestal structure or a cup structure.
Shaffer discloses a16a pedestal structure (22): a) stores a cup 17structure (12, 28) when not in use; and, b) provides the cup 18structure access to the water; 213wherein the pedestal structure is a mechanical 4structure; 5wherein the pedestal structure receives the cup 6structure for storage (as seen in Fig. 1); 7wherein the pedestal structure transfers the load of 8the cup structure and the control circuit to an 9externally provided object (62) such as a furniture item; 13wherein the cup structure removably inserts into the 14pedestal structure for storage; 15wherein the cup structure comprises a cup pan (28), a cup 16mortise (20), and a cup check valve (16);
21wherein the pan structure of the cup pan is 22geometrically similar to the pedestal structure such 23that the cup pan inserts into the pedestal structure for storage (see Fig. 4); 36wherein the cup 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Shaffer’s bottom filling pedestal and cup structures to facilitate a lower profile or that allows the system to take up less space on a countertop would be beneficial. (col. 1, lines 31-34)
Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 requires an electromechanical interlock control system to control the level of water in the cup structure.  Shaffer’s cup structure uses a manual fill valve and it would not have been obvious to modify both Shaffer’s structure and Reidy’s control system barring improper hindsight analysis.  Claim 19 depends from claim 18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,405,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent are .
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,626,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent are obviously capable to perform the steps in instant claims 1 and 2.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754